DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrurier et al. (US D806,141).
	Serrurier discloses a tip adapter including a base with a mounting portion (right most portion in Figure 4, for example) extending from the base (Figures 1 and 4-7).  Looking to Figures 4 and 5, the surfaces converge towards one another.  There are side surfaces, each including a lug (Figures 6 and 7, for example).  Looking to Figures 1, 2 and 4-7, the lugs taper outwardly from the side faces.  This taper creates oblique angles with respect to the side surfaces.  Additionally, looking to Figure 6, for example, the lower taper surfaces could be considered the respective lug axes.  These lug axes are oblique with respect to a longitudinal nose axis, which is sufficient to meet claim recitations.  
	The angles appear to be within the ranges of claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Serrurier, as applied above.
	As discussed above, Serrurier is deemed to meet the recitations of claims 1-3.  Further, any angle not perfectly perpendicular to the nose axis would meet at least claim 1 recitations.  Finally, one skilled in the art recognizes that different angles absorb impact forces in slightly different manners; therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured the lug taper angles in the manner of claims 1-3 in order to best suit a particular application.

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach bases having lugged mounting portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671